Name: COMMISSION REGULATION (EC) No 1791/96 of 16 September 1996 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: trade policy;  America;  cooperation policy;  processed agricultural produce;  economic policy
 Date Published: nan

 17. 9 . 96 I EN Official Journal of the European Communities No L 234/5 COMMISSION REGULATION (EC) No 1791/96 of 16 September 1996 on the supply of vegetable oil as food aid supply and the procedure to be followed to determine the resultant costs , HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5. 7. 1996, p . 1 . (2) OJ No L 204, 25 . 7. 1987, p . 1 . 3 OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 234/6 EN Official Journal of the European Communities 17. 9 . 96 ANNEX LOT A 1 . Operation No ('): 1074/95 2. Programme: 1995 3 . Recipient (2): Euronaid, Postbus 12, NL-2501 , CA Den Haag, Nederland (tel : (31 70) 33 05 757; fax : 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination : Cuba 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3) (7): see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA ( 1 ) (a)) 8 . Total quantity (tonnes): 105 9. Number of lots : 1 10 . Packaging and marking (s) (6): see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IIIA(2)(3) and IIIA (3)) five-litre metal canister, without cardboard cross-pieces Language to be used for the marking: Spanish 11 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements . 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment: 28 . 10 to 17 . 11 . 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: ( 12 noon (Brussels time)) 1.10 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : ( 12 noon (Brussels time)) 15 . 10 . 1996 (b) period for making the goods available at the port of shipment: 11 . 11 to 1 . 12. 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 15 per tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn . Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (telex: 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4):  17. 9 . 96 EN Official Journal of the European Communities No L 234/7 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Shipment to take place in 20-foot containers , FCL/FCL (each containing 15 tonnes net). The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The beneficiary will be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invitation to tender. The successful tenderer must stow the cartons in the containers in such a way that any empty spaces are filled; he must stabilize the final row of cartons using stowage belts . The successful tenderer must seal each container with a numbered locktainer (SYSKO locktainer 180 seal), the number of which is to be provided to the recipient's forwarder. (6) Notwithstanding OJ No C 114, point IIIA (3) (c) is replaced by the following: 'the words "European Community"'. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate .